Citation Nr: 0823284	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-17 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder (other than post-traumatic 
stress disorder).

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from January 1962 to May 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for "PTSD, anxiety 
disorder, dysthymia, personality disorder (claimed as mental 
health conditions)."  The Board has determined that the 
issues are more accurately characterized as stated on the 
cover page of this decision.  

The issues of service connection for an acquired psychiatric 
disorder and PTSD will be addressed on a de novo basis in the 
REMAND portion of this decision. 


FINDINGS OF FACT

1.  In an unappealed decision, dated in July 2001, the RO 
denied a claim for service connection for PTSD.   

2. The evidence received since the RO's July 2001 decision, 
which denied service connection for PTSD, which was not 
previously of record, and which is not cumulative of other 
evidence of record, raises a reasonable possibility of 
substantiating the claim.  

3.  In an unappealed decision, dated in April 2004, the RO 
denied a claim for service connection for "anxiety disorder, 
dysthymia and personality disorder (claimed as mental health 
conditions)." 

4. The evidence received since the RO's April 2004 decision, 
which denied service connection for anxiety disorder, 
dysthymia, and a personality disorder, which was not 
previously of record, and which is not cumulative of other 
evidence of record, raises a reasonable possibility of 
substantiating the claim.  
CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's July 2001 decision, which denied a claim for service 
connection for PTSD; the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  

2.  New and material evidence has been received since the 
RO's April 2004 decision, which denied a claim for service 
connection for anxiety disorder, dysthymia, and a personality 
disorder; the claim for service connection for an acquired 
psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the claim for PTSD, in a decision, dated in 
May 2000, the RO denied a claim for service connection for 
PTSD.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  The veteran 
filed an application to reopen this claim, and in July 2001, 
the RO determined that new and material evidence had not been 
submitted to reopen the claim.  There was no appeal, and the 
RO's decision became final.  Id.  

In April 2004, the veteran filed to reopen the claim.  In 
November 2004, the RO denied the request to reopen the claim.  

With regard to the claim for an acquired psychiatric disorder 
(i.e., other than PTSD), review of the claims files shows 
that VA has previously denied claims for service connection 
for an acquired psychiatric disorder on several occasions, to 
include a denial by the Court of Appeals for Veterans Claims 
in February 1996.  Most recently, in a rating decision, dated 
in April 2004, the RO determined that new and material 
evidence had not been submitted to reopen the claim.  There 
was no appeal, and the RO's decision became final.  Id.  

In April 2004, about twelve days after the aforementioned RO 
decision, the veteran filed to reopen the claim.  In November 
2004, the RO denied the request to reopen the claim, and in 
December 2004, the veteran was notified of this decision.  In 
January 2005, the veteran filed a notice of disagreement 
specifically disagreeing with this decision.    

The veteran's claims to reopen were received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007).  

The most recent and final denial of these claims was in July 
2001 (PTSD), and April 2004 (an acquired psychiatric 
disorder).  Therefore, the Board must determine if new and 
material evidence has been submitted since those decisions.  
See 38 U.S.C.A. § 5108.  When determining whether the 
evidence is new and material, the specified basis for the 
last final disallowance must be considered.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).   

With regard to both claims, the evidence of record at the 
time of the last final denials included the veteran's service 
medical records, which did not show that he received any 
treatment for psychiatric symptoms.  The veteran's separation 
examination report, dated in May 1966, shows that his 
psychiatric condition was clinically evaluated as normal.  In 
an accompanying "report of medical history," he indicated 
that he had a history of "depression or excessive worry," 
and he denied having had "nervous trouble of any sort."  

With regard to the claim for PTSD, at the time of the July 
2001 rating decision, the post-service medical evidence 
consisted of VA and non-VA reports, dated between 1970 and 
2000.  This evidence included a VA hospital report, dated in 
September 1970, which showed treatment for genitourinary 
symptoms.  The diagnoses included "personality disorder."  
The next relevant evidence was a VA psychiatric examination 
report, dated in May 1988, which contained an impression 
noting "severe emotional disturbance from late childhood 
throughout adolescence," and diagnoses of anxiety neurosis, 
depressive neurosis, hallucinogenic substance disorder, and a 
personality disorder not otherwise specified.  The other 
medical evidence of record included a considerable number of 
reports for psychiatric symptoms, with diagnoses of anxiety, 
depression, a panic disorder, and generalized anxiety 
disorder.  A report associated with a state disability 
agency, dated in March 1990, noted a dysthymic disorder.  A 
decision of the Social Security Administration (SSA), dated 
in March 1990, noted a panic disorder, and "mixed 
personality disorder."  A September 1998 VA progress note 
showed treatment for psychiatric symptoms, and contained a 
notation of "anxiety/PTSD."  

With regard to the veteran's claimed stressor(s), his 
discharge (DD Form 214) indicated that he served in the Navy, 
and that his military occupation specialty was "PH/8100," 
with a related civilian occupation of "photographer 
helper."  In a December 1987 letter, he stated that he was 
convicted of a narcotics charge during service, that he was 
subsequently relieved of his "normal duties in the photo 
lab," and was "put in the coffee mess for my remaining time 
in the service."  

In a questionnaire, received in April 2000, he merely stated 
that, "I began falling apart in 1965." 

Lay statements from his mother, sister, and two friends, 
essentially asserted that he began to exhibit psychiatric 
symptoms during/upon separation from service, to include 
depression.  

At the time of the RO's July 2001 decision, the preponderance 
of the evidence showed that the veteran did not have PTSD, 
and there was no competent evidence to show that the veteran 
had PTSD that was related to his service, nor was there 
evidence of a confirmed stressor.  

Evidence received since the July 2001 decision includes a 
statement, received in April 2004, in which the veteran 
asserted that between 1962 and 1964, "I was a plane captain 
during my time at Whiting Field."  He further stated that he 
trained pilots, that during this time several students 
crashed, and that their remains were often not fully cleaned 
out of the wrecked planes.  He stated that he would 
"occasionally have to serve on a crash crew during my tenure 
at Whiting and would go into the field for crash recoveries 
and to search for bodies.  On some of these missions we would 
find bodies or body parts."  He indicated that he had been 
sent to see the base psychiatrist/psychologist at Point Magu 
on one occasion, apparently in 1964.  

Other submitted evidence includes VA progress notes, dated 
between 2002 and 2004, and service personnel records.  With 
regard to the service personnel records, they indicate that 
the veteran served at NAAS Whiting Field between November 
1962 and November 1964.  His rate during this time was AN 
(airman).  The service records do not specifically note 
duties as a pilot, or trainer/instructor of pilots.  A 
January 1964 entry notes completion of 7.6 hours of 
training/operational flights in 1963 while at Whiting Field.  

This evidence, which was not of record at the time of the 
July 2001 decision, is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  The Board also finds that 
this evidence is material.  The submitted evidence includes 
claims of new stressors (not of record in July 2001) 
witnessed at Whiting Field, as well as relevant service 
records noting service at Whiting Field between 1962 and 
1964.  The Board therefore finds that the submitted evidence 
raises a reasonable possibility of substantiating the claim, 
and the claim is therefore reopened.   

With regard to the claim for an acquired psychiatric disorder 
(other than PTSD), the post-service medical evidence of 
record at the time of the April 2004 rating decision included 
the service medical records, and post-service medical 
evidence, that were discussed in association with the 
application to reopen the claim for PTSD, supra.  In 
addition, the submitted medical evidence included VA progress 
notes, dated between 2002 and 2003.  

Of particular note, a VA psychological evaluation report, 
dated in July 2003, showed that the veteran was afforded 
psychological testing.  This report contained Axis I 
diagnoses of panic disorder, generalized anxiety disorder, 
and major depressive disorder.  

At the time of the RO's April 2004 decision, there was no 
competent evidence to show that the veteran had an acquired 
psychiatric disorder that was related to his service.  

Evidence received since the April 2004 decision consists of 
VA progress notes, dated in 2004, and a notation from a VA 
physician, dated in August 2004.  The VA progress notes show 
that the veteran received treatment for psychiatric symptoms, 
with notations of panic disorder, depressive disorder, and 
generalized anxiety disorder (GAD).  

A handwritten notation from what appears to be a VA 
physician, O.L.Y., M.D., is written in the margin of a VCAA 
letter that was received from the veteran in August 2004.  It 
states, "July 03 psych testing completed.  Specific dx 
(diagnosis) GAD [illegible] with co morbidities panic 
disorder/depression (both thought to be exacerbated by 
service & became worse)."  

This evidence, which was not of record at the time of the 
April 2004 decision, is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  The Board also finds that 
this evidence is material.  Dr. O.L.Y.'s notation is 
competent evidence to show that the veteran may have an 
acquired psychiatric disorder that is related to his service.  
The Board therefore finds that the submitted evidence raises 
a reasonable possibility of substantiating the claim, and the 
claim is therefore reopened.  

As the claims for service connection for an acquired 
psychiatric disorder (other than PTSD), and PTSD, have been 
remanded, a discussion of the VCAA as to these claims is not 
warranted at this time.   


REMAND

With regard to the claim for service connection for an 
acquired psychiatric disorder, as this claim has been 
reopened, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous examination which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

In this case, VA has not yet afforded the veteran an 
examination.  Given the aforementioned notation from Dr. 
O.L.Y. and a recent Court decision, the need for a VA 
examination in this case is required.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

On remand, the veteran should be scheduled for a psychiatric 
examination, and an opinion should be obtained as to whether 
it is at least as likely as not that any diagnosed acquired 
psychiatric disorder was caused by his service.  

With regard to the claim for PTSD, absent participation in 
combat (which is not shown or claimed here), a grant of 
service connection may only be based on credible supporting 
evidence of a verified stressor.  See 38 C.F.R. § 3.304(f).  

Currently, the claims files do not include a PTSD diagnosis 
that is shown to have been based on a verified stressor, and 
the veteran has not provided specific dates and locations of 
the claimed stressors (although he indicated he was stationed 
at Whiting Field).  On remand, the veteran should be provided 
with a VA Form 21-0781 (statement in support of claim for 
service connection for post-traumatic stress disorder 
(PTSD)), or other appropriate PTSD development letter, and he 
should be requested to provide additional details of his 
claimed stressors.  See VBA's Adjudication Procedure Manual, 
M21-1MR (hereinafter "M21-1MR"), Part IV.iv.1.F.14.c.  

Upon receipt of the VA Form 21-0781 (or other appropriate 
PTSD development letter), the RO should determine whether 
sufficient details have been provided to warrant an attempt 
to verify the claimed stressors.  

If the RO determines that sufficient stressor details have 
been provided, the RO should attempt to verify the claimed 
stressors.  

Finally, if one or more of the claimed stressors are 
verified, an etiological opinion should be obtained, as 
discussed in the third paragraph of this Remand.  The Board 
further notes that, should an etiological opinion as to PTSD 
be requested, several medical reports show that the veteran 
has reported a history of preservice childhood abuse.  To the 
extent that these preservice stressors may have caused PTSD, 
they are not valid stressors.  See generally VBA's 
Adjudication Procedure Manual, M21-1MR (hereinafter "M21- 
1MR"), Part III,iv.4.H.31.b.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for his scheduled examination(s) and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim(s).  38 
C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VA 
Form 21-0781 (statement in support of 
claim for service connection for post- 
traumatic stress disorder (PTSD)) or 
other appropriate form, and request that 
he provide specific details of the 
alleged stressful events.  

2.  If, and only if, the RO determines 
that sufficient stressor details have 
been provided (see M21-1MR, 
III.iv.4.H.29.b, c.; IV.ii.1.D.14.d), the 
RO should attempt to verify the claimed 
in-service stressors.  Specifically, the 
RO should prepare a letter asking the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information which might 
corroborate the veteran's claimed 
stressors.  The RO should provide the 
JSRRC with a description of the veteran's 
claimed stressors, and with copies of the 
veteran's personnel records showing 
service dates, duties, and units of 
assignment.  

3.  Following completion of the 
development outlined in the first two 
paragraphs of this Remand, the RO should 
schedule the veteran for a psychiatric 
examination in order to ascertain the 
nature and etiology of any current 
acquired psychiatric disorder present.  
Provided that a diagnosed psychiatric 
disorder is established, the examiner 
should express an opinion as to whether 
it is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the acquired psychiatric disorder was 
caused or aggravated by the veteran's 
service from January 1962 to May 1966.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the scheduled 
examination.  

The examiner should be provided with a 
list of the verified inservice stressors, 
or, as appropriate, notified that there 
are no verified inservice stressors.  

If, and only if, there are one or more 
verified inservice stressors, and PTSD is 
found, the examiner should be requested 
to provide an opinion as to whether it is 
at least as likely as not (i.e., whether 
there is a 50 percent or greater 
likelihood) that the veteran's PTSD was 
caused by a verified in-service stressor.  
The examiner should also discuss the 
significance, if any, of the veteran's 
pre-service history of childhood abuse.  

The report of examination should include 
the complete rationale for all opinions 
expressed.  The claims files must be made 
available to the examiner for review.  

4.  Thereafter, the RO should 
readjudicate the claims.  If either of 
the benefits sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The claims files should then 
be returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he receives further notice from the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


